UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report pursuant to Section 13 or 15(d) of theSecurities Exchange Actof 1934 for the Quarterly Period Ended June 30, 2013 o Transition Report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number: 333-147193 UBL Interactive, Inc. (Exact name of registrant as specified in its charter) Delaware 27-1077850 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6701 Carmel Road, Suite 202 Charlotte, NC (Address of principal executive offices) (Zip Code) (704) 930-0297 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of August 13, 2013, there were33,900,385 shares of $0.01 par value common stock issued and outstanding. FORM 10-Q UBL Interactive, Inc. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements F-1 Unaudited Condensed Consolidated Balance Sheets F-2 Unaudited Condensed Consolidated Statements of Operations F-3 Unaudited Condensed Consolidated Statements of Cash Flows F-4 Notes to the Unaudited Condensed Consolidated Financial Statements F-5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operation 3 Item 3.Quantitative and Qualitative Disclosures About Market Risk 13 Item 4.Controls and Procedures 14 PART II- OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UBL Interactive, Inc. June 30, 2013 and 2012 Index to the Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at June 30, 2013 (Unaudited) and September 30, 2012 F-2 Consolidated Statements of Operations for the Three Months and Nine Months Ended June 30, 2013 and 2012 (Unaudited) F-3 Consolidated Statement of Stockholders’ Deficit for the Period from October 1, 2011 through June 30, 2013 (Unaudited) F-4 Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2013 and 2012 (Unaudited) F-5 Notes to the Consolidated Financial Statements (Unaudited) F-6 F-1 UBL Interactive, Inc. Consolidated Balance Sheets June 30, September 30, (Unaudited) Assets Current Assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $12,000 and $10,784, respectively Prepaid expenses Deferred costs Total Current Assets Property and Equipment, net Other Assets Intangible assets, net - Capitalized software development costs, net - Security deposits Debt issue costs, net - Total Other Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable and accrued liabilities $ $ Accounts payable - related party Deferred revenue Current maturities of convertible notes payable, net of discount Derivative liabilities - Current maturities of capital lease liability Current maturities of notes payable Total Current Liabilities Long-Term Liabilities: Capital lease liability, net of current maturities - Notes payable, net of current maturities Convertible notes payable, net of current maturities and discount - Derivative liabilities - Other liabilities - Total Long-Term Liabilities Total Liabilities Stockholders' Deficit Preferred stock, par value $0.01: 10,000,000 shares authorized; none issued or outstanding - - Common stock, par value $0.01: 50,000,000 shares authorized; 33,764,969 and 33,564,969 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the consolidated financial statements F-2 UBL Interactive, Inc. Consolidated Statements of Operations For the Three Months For the Nine Months Ended Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of revenues Gross margin Operating expenses Selling, general and administrative Research and development Total operating expenses Loss from operations ) Other income (expense) Interest income 17 - 7 Interest expense ) Change in fair value of derivative liabilities ) ) ) Derivative expense - - ) ) Loss on extinguishment of debt - ) ) ) Loss on disposition of fixed assets - - - ) Gain on settlement of employee liabilities - - Other income (expense) Other income (expense), net ) Loss before income tax provision ) Income tax provision - Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - Basic and diluted See accompanying notes to the consolidated financial statements F-3 UBL Interactive, Inc. Consolidated Statement of Stockholders' Deficit For the Year Ended Sepember 30, 2012 and for the Interim Period Ended June 30, 2013 (Unaudited) Common stock, par value $0.01 Additional Paid-In Accumulated Total Stockholders' Shares Amount Capital Deficit Deficit Balance, October 1, 2011 $ $ $ ) $ ) Common stock issued for services Common stock issued to settle liabilities Conversion of notes payable and interest to common stock Stock options exercised ) - Related party capital contribution Stock options issued for services Stock options issued to settle liabilities Net loss - ) ) Balance, September 30, 2012 ) ) Common stock issued to settle liabilities Stock options issued for services Net loss ) ) Balance, June 30, 2013 $ $ $ ) $ ) See accompanying notes to the consolidated financial statements F-4 UBL Interactive, Inc. Consolidated Statements of Cash Flows For the Nine Months Ended June 30, 2013 June 30, 2012 (Unaudited) (Unaudited) Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Bad debt expense - Stock based compensation Amortization of debt discount Amortization of debt issue costs - Loss on disposition of fixed assets - Change in fair value of derivative liabilities ) Derivative expense Loss on extinguishment of debt Gain on settlement of employee liabilies - ) Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses ) Deferred costs ) Security deposits ) - Accounts payable and accrued liabilities Accounts payable - related party ) Deferred revenue ) Deferred rent - Net Cash Used in Operating Activities ) ) Cash Flows From Investing Activities: Proceeds from disposition of fixed assets - Purchase of property and equipment ) ) Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities: Related party capital contribution - Payment of capital lease ) ) Repayment of notes ) ) Debt issue costs paid in cash ) - Proceeds from convertible notes Net Cash Provided by Financing Activities Net change in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income tax paid $
